Name: Council Regulation (EEC) No 2168/81 of 27 July 1981 fixing, for the 1981/82 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 7 . 81 Official Journal of the European Communities No L 211 / 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2168/81 ( of 27 July 1981 fixing, for the 1981/82 marketing year, the guide price for unginned cotton and the quantity of cotton for which aid may be granted in full THE COUNCIL OF THE EUROPEAN COMMUNITIES, 2. The price referred to in paragraph 1 '. hall be for cotton :  containing 14 % moisture and 3 % of inorganic extraneous matter ;  with the characteristics required to yield, after ginning, 54 % of seed and 32 % of fibres of grade 5, as defined in Greece, with a length of 28 mm. Article 2 Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular paragraphs 8 and 9 of Protocol 4 on cotton , Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas paragraph 8 of Protocol 4 states that the guide price for cotton that has not been ginned is to be fixed annually by reference to the criteria laid down in paragraphs 2 and 3 of that Protocol ; whereas paragraph 9 states that the quantity of cotton for which aid shall be granted in full is to be fixed annually by reference to the criteria laid down in para ­ graph 3 ; Whereas reference to these criteria gives the guide price and the quantity of cotton indicated below, 1 . For the 1981 /82 marketing year the quantity of cotton referred to in subparagraph (a) of the second paragraph of Article 9 of Protocol 4 shall be 430 000 tonnes . 2. The quantity of cotton referred to in paragraph 1 shall be unginned cotton of the quality indicated in Article 1 (2). Article 3 HAS ADOPTED THIS REGULATION : Article 1 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.1 . For the 1981 /82 marketing year the guide price for unginned cotton shall be 76 ECU per 100 kilo ­ grams . It shall apply from 1 August 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 July 1981 . For the CoumiI The President P. WALKER (') OJ No C 97, 29 . 4 . 1981 , p . 11 . ( 2 ) OJ No C 144, 15 . 6 . 1981 , p . 121 .